Gerald C. Mann




    Hon. Tom C. King           opinion NO. o-1663
    State Auditor and          Re:   Authorization  of institutions
      Efficiency  Expert       of higher learning to expend moneys
    Austin, Texas              for any purpose in which a Qsgis-
                               lator 1s party” could be embraced.
    Dear Sir:
              We acknowledge receipt   of ,your letter    of November
    2, 1939, the ,.body of which reads as follows:
                “The audited accounts of one of the state
         institutions   of.Ngher    learningfor    the fiscal
         year. just’ ended show an expenditure,     from funds
         derived from institutional      receipts,  in the
         amount .of $624.00, for a ‘legislators’       party’.
         This represents    expenses incurred In entertaln-
         ing a group of legislators      on a week-end visit
         to the school.
               “Your. attention   Is directed to Article   III,
         Section 48 of the Texas Constitution,     and I re-
         spectfully.request     your opinion on the following
         questions:
              “(1)  Was any school granted aut’hority to
         spend moneys for any purpose in which this party
         could be embraced?
               “(2)  If such a grant of authority was made
         was it violative  of the provisions   above referre b
         to, and/or any other controlling    law?”
                The statutes contained in Chapters 1 to 10 inclusive,
    of Title 49, Vernon8s Texas Statutes         apply to instiLations   of
    hlg her learning . An examination of Iihe statutes therein con-
    tained reveals no authority for the expenditure of funds derived
    from institutional     receipts    for the purpose set out in your opln-
    ion request.    Article    2654d, Ch. 9a, supra, states that the gov-
    erning boards of the various Institutions         of higher learning
    shall have control of certain funds Uin carrying out the functions
    of an educational    institution.”      The expenditure under considera-
    tion could not be termed a function of an eduaatlonal institution.
Hon.,.Tom C. King,    page 2    (o-1663)


               Chapter 444 of the Acts of the 45th Legislature.
 Regular Session      makes appropriation      for the support and
 maintenance of i?.tate institutions      of higher learning;      : Se&:.
.tion 2 (a) of the act provides “that all balances in the
 Institutional     funds of the several State institutions         named
 in this act . . . are hereby appropriated            for the support,
 maintenance, operation and improvement of said State instf-
 tutions during each oft the said fiscal          years, respectively.‘~
 Subsection 3 of the generalprovi5ions            of this’ ‘a&$,contains
 the.. follow-ing *provision’::~ ,’  ~    : _,
             )tSa&.o’  governing
                        ~          boards a’re authorized
       to use ,out. of,the proceeds of said receipts
       and funds, in accordance with the provisions
       of this, act,,such      amounts as they shall deem
      .necessary for the: suooort.‘.mit%n’tenance ‘..,
       onerat ion and’‘imor.ovement .-of 1,.said: ,Qist tutfon’s .‘fi
       (ZTnderscoring ours.)
                                 :
             I:t!i:s-. clear f3xm.a. eesu.al ~e.xaii&natSon~ of’ this appro-
priation    bill that then Legislatures had: no int.ent:ion of. au-
thorizing    an expenditure for. any purpose otherthanthe’            main-
tenance     operation or $mp~rovememtoft then State’,. i’nsti,tutfons      of
higher iearning~.         Since we: therefore- answer your ,first’ques-
tion in the::negative,l it be~oomesunnece~ssary to’consider            the
second.
APPROVED JAN-:12; 4$+0            YoUrs very. truly
/s/ W. F. Moore ~:’
FIRSI ASSISTANT  : ATTO&& GENERAL ATTORNEY GENERALGF’TEXAS  ~_,




APPROVED:OPINION COMMITTEE                 By /s/ Ross Carlton
BY:       prE, .:cH~AIBMg
                  :       ” :              Ross Carlton, Assistant
RC:RS:wb
                      .,,
         >~..